—Order, Supreme Court, New York County (Carmen Beau-champ Ciparick, J.), entered November 13, 1991, which, inter alia, granted the motion of defendant’s attorneys for leave to withdraw, and granted plaintiff’s cross-motion to appoint her attorneys as the sole escrowee of certain funds held jointly with defendant’s withdrawing attorneys, and order of the same court and Justice, entered November 19, 1991, remanding the matter for assignment to a matrimonial Judge, unanimously affirmed, without costs.
The request to withdraw was properly granted, there being more than adequate evidence to show that defendant’s insistence that his attorneys advance claims that they believe to be ethically and legally unjustified has caused a breakdown in the attorney-client relationship (see, Code of Professional Responsibility DR 7-102 [A] [2], 22 NYCRR 1200.33 [a] [2]; Sansiviero v Sanders, 117 AD2d 794, lv dismissed 68 NY2d 805; Solomon v Solomon, 172 AD2d 1081). A hearing was not necessary in connection with the motion to withdraw since no material issues of fact were raised (People v Gruden, 42 NY2d 214, 215).
Plaintiff’s attorneys were properly appointed as the sole *307escrowee of the fund to which both parties lay claim, given the withdrawal of defendant’s attorneys, since no money from the fund may be withdrawn without further court order, and since no substantive changes have been made to the order that created the escrow fund. While defendant, himself an attorney, claims that he was under a "legal disability” in not being able to oppose the cross-motion to appoint plaintiffs counsel as sole escrowee, in fact he opposed the motion by submitting opposition papers, and indeed has represented himself during much of the litigation.
We have considered defendant’s other claims and find them to be without merit in the circumstances present. Concur— Murphy, P. J., Carro, Ellerin, Kupferman and Asch, JJ.